Exhibit 10.3

ASSIGNMENT

This assignment (the “Assignment”) is entered into on May 27, 2010, among
Harrison I. Steans (“Steans”) and each of the entities listed in Schedule I
(collectively, the “Assignees”).

Pursuant to a securities purchase agreement (the “Securities Purchase
Agreement”), dated as of May 21, 2010, among Taylor Capital Group, Inc. (the
“Company”) and the investors set forth therein (the “Investors”), the Investors,
in the aggregate, agreed to purchase 1,500,000 shares of the Company’s 8.0%
Non-Cumulative Convertible Perpetual Preferred Stock, Series C (the “Series C
Preferred”). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Securities Purchase Agreement. The
Investors include Steans as well as Prairie Capital IV, L.P. and Prairie Capital
IV QP, L.P. (collectively, the “Prairie Capital Funds”). Each of the Assignees
(other than PCB, LP) also is an Investor.

In connection with the execution and delivery of the Securities Purchase
Agreement, the Company agreed that, notwithstanding anything in the Securities
Purchase Agreement to the contrary, the Prairie Capital Funds would be entitled
to reduce their aggregate commitment pursuant thereto by providing written
notice to the Company prior to the Closing to the extent that the Prairie
Capital Funds determine in good faith that the performance of their obligations
under the Securities Purchase Agreement would violate any federal or state law,
rule or regulation and/or subject either of the Prairie Capital Funds or any of
their respective affiliates to regulation as a bank holding company under the
Bank Holding Company Act of 1956.

In connection with the execution and delivery of the Securities Purchase
Agreement, Steans entered into an investment agreement with the Company (the
“Investment Agreement”), dated May 21, 2010, in which he agreed to increase his
investment in the Series C Preferred by an amount equal to the amount that the
Prairie Capital Funds agreed to invest in shares of the Series C Preferred,
minus the amount that the Prairie Capital Funds are permitted to invest in
shares of the Series C Preferred without requiring further approval or consent
of the Federal Reserve.

The Prairie Capital Funds have notified the Company that they will be required
to reduce their investment in shares of Series C Preferred by $2,975,000 and,
therefore, not acquire 119,000 shares of Series C Preferred that they otherwise
would be required to purchase pursuant to the Securities Purchase Agreement.

Steans and the Assignees have agreed that Steans will assign to the Assignees,
and the Assignees will assume, the obligation to invest such additional funds in
shares of Series C Preferred pursuant to the Investment Agreement on the terms
set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt of which is hereby acknowledged, Steans
hereby assigns to each of the Assignees the right to, and each of the Assignees
severally, and not jointly, assumes the obligation of Steans, to invest in the
corresponding number of shares of Series C Preferred set forth next to such
Assignee’s name on Schedule I to this Assignment pursuant to the Investment
Agreement.



--------------------------------------------------------------------------------

In furtherance of the foregoing, each of the Assignees (other than PCB, LP)
hereby agrees that the shares of Series C Preferred Stock purchased by it
pursuant to this Assignment shall be regarded as shares of Series C Preferred
Stock purchased by such Assignee pursuant to the Securities Purchase Agreement.

Since PCB, LP is not otherwise a party to the Securities Purchase Agreement, by
executing this Assignment, PCB hereby agrees to become a party to the Securities
Purchase Agreement as a Preferred Buyer and in connection therewith, PCB has
executed the signature page to the Securities Purchase Agreement attached hereto
and incorporated herein.

IN WITNESS WHEREOF, Steans and the Assignees have caused this Agreement to be
duly executed as of the date first written above.

 

/s/ Harrison I. Steans

Harrison I. Steans

 

ASSIGNEES:               HEATHER A. STEANS 1999 PCB, LP      DESCENDANTS TRUST
By:  

/s/ Jennifer W. Steans

     By:  

/s/ Leo A. Smith

  Name: Jennifer W. Steans        Name: Leo A. Smith   Title: General Partner  
     Title: Trustee JENNIFER W. STEANS 1999      ROBIN M. STEANS 1999
DESCENDANTS TRUST      DESCENDANTS TRUST By:  

/s/ James Kastenholz

     By:  

/s/ Leonard Gail

  Name: James Kastenholz        Name: Leonard Gail   Title: Trustee       
Title: Trustee

 

2



--------------------------------------------------------------------------------

The Company hereby acknowledges the foregoing assignment and assumption of
obligations pursuant to the Investment Agreement.

 

COMPANY: TAYLOR CAPITAL GROUP, INC. By:  

/s/ Mark A. Hoppe

  Name: Mark A. Hoppe   Title: Chief Executive Officer